       Case 1:17-cv-02590-TSC Document 198 Filed 01/27/21 Page 1 of 3




                            THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                        )
HOPI TRIBE, et al.,                     )
                                        )
              Plaintiffs,               )    Case No. 17-cv-2590 (TSC)
                                        )
      v.                                )
                                        )
DONALD J. TRUMP, et al.,                )
                                        )
              Defendants.               )
                                        )
                                        )
UTAH DINÉ BIKÉYAH, et al.,              )
                                        )
              Plaintiffs,               )    Case No. 17-cv-2605 (TSC)
                                        )
                                        )
              v.                        )
                                        )
DONALD J. TRUMP, et al.,                )
                                        )
              Defendants.               )
                                        )
                                        )
NATURAL RESOURCES DEFENSE               )
COUNCIL, INC., et al.,                  )
                                        )
              Plaintiffs,               )    Case No. 17-cv-2606 (TSC)
                                        )
              v.                        )
                                        )
DONALD J. TRUMP, et al.,                )
                                        )    CONSOLIDATED CASES
                                        )
                                        )
Defendants.                             )
                                        )
        Case 1:17-cv-02590-TSC Document 198 Filed 01/27/21 Page 2 of 3




                     NOTICE OF WITHDRAWAL OF COUNSEL


      Please take notice that pursuant to Local Civil Rule 83.6(b), Natalie Landreth

hereby gives notice of her withdrawal as counsel for the Hopi Tribe, Ute Mountain Ute

Tribe, and Zuni Tribe in the above-referenced case. No substitution of counsel is

necessary, as Matthew Lee Campbell will continue to represent the Hopi Tribe, Ute

Mountain Ute Tribe and Zuni Tribe, and Lloyd B. Miller, David C. Mielke, and Vanessa

L. Ray-Hodge will continue to represent the Zuni Tribe. The Tribes, through their

undersigned attorney Matthew Lee Campbell, have consented to this withdrawal.

      Respectfully submitted this 27th day of January, 2021.



  /s/ Natalie A. Landreth
Natalie A. Landreth
NATIVE AMERICAN RIGHTS FUND
745 W. 4th Avenue, Suite 502
Anchorage, AK 99501
Phone: (907) 257-0501
Fax: (907) 276-2466
Email: landreth@narf.org (for identification purposes only)


  /s/ Matthew Campbell
Matthew Lee Campbell
NATIVE AMERICAN RIGHTS FUND
1506 Broadway
Boulder, CO 80302
Phone: (303) 447-8760
Fax: (303) 443-7776
Email: mcampbell@narf.org

Attorneys for the Hopi Tribe, Ute Mountain Ute Tribe, and Pueblo of Zuni




                                          -2-
        Case 1:17-cv-02590-TSC Document 198 Filed 01/27/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

I hereby certify that on this 27th day of January, 2021, I filed the above pleading with

the Court’s CM/ECF system, which provided notice of this filing by e-mail to all

counsel of record.



  /s/ Matthew Campbell
Matthew Lee Campbell
NATIVE AMERICAN RIGHTS FUND
1506 Broadway
Boulder, CO 80302
Phone: (303) 447-8760
Fax: (303) 443-7776
Email: mcampbell@narf.org




                                            -3-
